Title: From Thomas Jefferson to Oliver Parsons, 14 February 1823
From: Jefferson, Thomas
To: Parsons, Oliver,Cooley, James


Messrs Parons & Cooley
Monticello
Feb. 14. 23.
I have duly recieved your favor of Jan. 29. in which you are pleased to request a copy of my works to be deposited in your library. I have never published any work but the Notes on Virginia, of which I have but a single copy, and they are now very rarely to be found. all other writings of mine have been of an official character, and are only to be found among the public documents of the times in which I have lived. to shew however my respect for the request you have been pleased to make, I select one of these, the subject of which is not altogether foreign to institutions like yours, and which was so little altered by the body for whom it was prepared, that I may truly call it a work of mine. this is a Report on the plan of an University in Virginia, which is now nearly compleated, and in the course of a year or two will commence it’s operations. with this be pleased to accept the assurance of my high respect & considerationTh: Jefferson